Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/061,003 was filed on 06/11/2018, and is a 371 of PCT/JP2017/031997, filed 09/05/2017.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022, in which claim 1 was amended, has been entered.  

Response to Arguments
Applicant’s arguments filed 05/19/2022 with respect to claims 1 have been fully considered.
Applicant argues that Nagaya's ¶ [0060] and Figs. 1, 2, and 6 do not provide any teaching or suggestion of at least the following features recited in Applicant's amended independent claim 1: 
wherein the wall portion of the second lead terminal is in contact with the other end of the first connecting element, and the other end of the first connecting element is bent downward to contact the wall portion, and wherein the conductive bonding agent is drawn to the wall portion by surface tension force, so that the other end, which is bent downward, of the first connecting element is fixed at a predetermined position.
And therefore the rejection of Sun over Nagaya should be withdrawn. (Remarks of 05/19/2022, page 7-8)

Examiner’s response: Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.  Applicant should also point out where the claimed limitations can be found in the specification and drawings. See 37 C.F.R. 1.111 (b) and MPEP 2163 (I)(B) which requires “newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure”. See also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure.").
Applicant's arguments have been fully considered but they are not persuasive, because no specific differences between the Nagaya reference and the claimed limitation have been identified, and because Nagaya discloses the claimed limitation.
As best understood, support for the amendment of 05/19/2022 is found in e.g. para 0096, which does not provide a definition for “predetermined position.”  No other definition of “predetermined position” can be found in the specification.   Figure 5 appears to show the other end of the first connecting element A is fixed at a predetermined position, such that a line between the wall and the second lead terminal passes through the other end A, as annotated below.  Thus, “predetermined position” is understood as a position such that a line between the wall and the second lead terminal passes through the other end of the first connecting element (A).  Nagaya discloses the claimed limitation in the embodiment of figure 11, as annotated below.
With respect to limitations relating to position due to surface tension, note that a “product by process" claim is directed to the product per se, no matter how actually made. See In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which make it clear that it is the final product per se which must determine in a “product by process” claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process” claim or not. As state in Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26, USPQ 57, 61 (2d. Cir 1935)  
Note that the applicant has burden of proof in such cases to show that the claimed process results in a patentably distinct product.  No evidence has been submitted to show that a position due to surface tension is patentably distinct from a position due to any other force, such as simple bonding.  Additionally, the solder of Nagaya is understood to have surface tension as claimed (see e.g. US 20090121331 A1 Cruz, showing self-alignment with solder, in relevant documents below.)  

    PNG
    media_image1.png
    413
    716
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    318
    493
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 5-10, and 14 are rejected under 35 U.S.C. 103 as being anticipated by U.S. Pub No.
Sun (2007/0290336) in view of Nagaya (2014/0347838).
Regarding claim 1, Sun teaches a semiconductor device (see Figs. 1, 4, 5, 6, 10, and 19) comprising: a seal portion (135, also dotted outline fig. 10), an electronic element (120) disposed within the seal portion; a first lead terminal (107) having one end, on a top surface of which the electronic element is disposed within the seal portion, and another end (right hand side of first lead terminal) that is exposed from the seal portion; a second lead terminal (see  Fig. 1, 5) having one end that is disposed to be close to the one end of the first lead terminal (the one end of the first lead terminal nearly abuts the one end of the second lead terminal,  Fig. 5) within the seal portion (135), and another end (left hand side of lead) that is exposed from the seal portion; a first connecting element (137) disposed within the seal portion, and having one end that is electrically connected to a control electrode (gate electrode,  Fig. 5) of the electronic element, and another end that is electrically connected to the one end of the second lead terminal; (plate 137 is electrically connected to terminal 115), a first conductive bonding agent (e.g. soft solder and solder paste , para 0039) for joining together the control electrode of the electronic element and the one end of the first connecting element in a conductive manner; a second conductive bonding agent (e.g. soft solder and solder paste , para 0042) for joining together the other end of the first connecting element and the one end of the second lead terminal, a third lead terminal (see  Fig. 5) having one end (Sun Fig. 6, portion 610 of third lead terminal) disposed to be close to the one end of the first lead terminal within the seal portion (Fig. 6), and another end (605) that is exposed from the seal portion (Fig. 6, dotted seal portion); and a second connecting element having one end that is electrically connected to an input/output electrode of the electronic element (gate electrode,  Fig. 5, also see 125 para 0042, also see 1620 para 0056), and another end that is electrically connected to the one end of the third lead terminal (Fig. 1, 5), the one end of the second connecting element extending in a extending direction (Fig. 1, 5, source plate extending between first and third lead terminals), wherein the one end of the first connecting element (plate 1035 in Fig. 12) has a protrusion (two protrusions in Fig. 19) that protrudes downward (Fig.19) and is electrically connected to the control electrode of the electronic element (gate electrode,  Fig. 1, 5) with the first conductive bonding agent (solder reflow, para 0050), wherein a width of the one end of the first connecting element is narrower than a width of the other end of the first connecting element (Sun  Fig 1, 5), and the width of the other end of the first connecting element is narrower than a width of the one end of the second lead terminal (Sun  Fig 1, 5), wherein a first side surface extending from the one end to the other end of the first connecting element is parallel to the extending direction along which the one end of the second connecting element extends (Sun  Fig 1, 5, parallel sides), wherein a second side surface extending from the one end to the other end of the first connecting element on a side opposite to the first side surface is angled (Sun  Fig 1, 5) in an area between the one end and the other end of the first connecting element so that the width of the one end of the first connecting element is narrower than the width of the other end of the first connecting element (Sun  Fig 1, 5), and wherein the second connecting element is disposed to be adjacent to the first connecting element so that a side surface extending in the extending direction along which the one end to the other end of the second connecting element extends faces the first side surface of the first connecting element. 

    PNG
    media_image3.png
    383
    506
    media_image3.png
    Greyscale


	Sun does not disclose that a wall portion is disposed on a top surface of the one end of the second lead terminal for blocking the second conductive bonding agent, wherein the wall portion is in contact with the other end of the first connecting element, and wherein the wall portion is disposed on the top surface of the one end of the second lead terminal so as to be perpendicular to a direction in which the one end of the second lead terminal extends, and wherein the second conductive bonding agent is in contact with the wall portion due to a surface tension force when the other end of the first connecting element and the one end of the second lead terminal are joined together, wherein the wall portion of the second lead terminal is in contact with the other end of the first connecting element, and the other end of the first connecting element is bent downward to contact the wall portion, and wherein the conductive bonding agent is drawn to the wall portion by surface tension force, so that the other end, which is bent downward, of the first connecting element is fixed at a predetermined position.  
	However, in the same field of art, Nagaya discloses a device including a connecting element with a wall portion (34c, fig 11) disposed on a top surface (top surface, annotated fig 11) of a one end of the second lead terminal (30, fig 11) for blocking a second conductive bonding agent (conductive bonding material in 34, para 0060), wherein the wall portion is in contact (electrical contact) with the other end of the first connecting element (83), and wherein the wall portion is disposed on the top surface of the one end of the second lead terminal so as to be perpendicular to a direction in which the one end of the second lead terminal extends (34b vertical and perpendicular to extension of island 30, figs 1, 11), and wherein the second conductive bonding agent is in contact with the wall portion due to a surface tension force (top surface of bonding agent in contact with wall, fig 6) when the other end of the first connecting element and the one end of the second lead terminal are joined together (83 and 11 bonded, para 0083) wherein the wall portion of the second lead terminal is in contact (electrical contact) with the other end of the first connecting element, and the other end of the first connecting element is bent downward (83 bends down) to contact (electrically contacts) the wall portion, and wherein the conductive bonding agent is drawn to the wall portion by surface tension force (solder contacts wall 34b, fig 11, para 0045), so that the other end (83), which is bent downward, of the first connecting element is fixed at a predetermined position (predetermined position, ann. Fig 11).
	A person having ordinary skill in the art could form the depressions of Nagaya in the second lead terminal of Sun.  This would arrive at a lead terminal with pockets or depressions for containing solder, as disclosed by Nagaya, and would thus arrive at the claimed limitation.  In the combination, each element would continue to perform the same as it does separately: the second lead frame would continue to transmit signal away from the electronic element, while the depressions of Nagaya would continue to contain conductive bonding material in place while the other end of the first connecting element is being placed, as disclosed by Nagaya at e.g. para 0007, 0062.  Upon melting, the bonding material contacts the wall due to a surface tension, as shown in Nagaya fig 6, 11 (curved top surface of conductive bonding material.) A person having ordinary skill in the art at the time the invention was filed would have readily recognized the advantages and desirability of containing bonding material in a second lead terminal in order to store conductive bonding material, as disclosed by Nagaya at e.g. abstract, thus preventing solder balls from falling off the frame before the reflow step. 	
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

    PNG
    media_image4.png
    318
    493
    media_image4.png
    Greyscale

Regarding Claim 5, Sun additionally discloses a semiconductor package device wherein the other end of the first connecting element is bent downward. (Sun Figure 19, the other end of the first connecting element is bent downward).
Regarding Claim 6, Sun additionally teaches a semiconductor package device wherein the first conductive bonding agent and the second conductive bonding agent are soldering materials (at least Sun para 0052; para 0054 discussing solder and solder paste reflow, etc).
Regarding claim 7, Sun additionally discloses a semiconductor package device wherein the protrusion at the one end of the first connecting element is formed by pressing the one end from above to protrude downward (see Sun at para 0056, stamping or punching the dimple/protrusion).	
Regarding claim 8, Sun additionally discloses a semiconductor package device wherein a side opposite to the protrusion of the one end of the first connecting element is recessed (see at least recess above hole 1770, Sun Fig. 19).
Regarding Claim 9, Sun additionally discloses a semiconductor package device wherein a width of the second connecting element is broader than a width of the first connecting element (see at least  Fig. 10).
Regarding claim 10, Sun additionally discloses a semiconductor package device wherein a tip of the one end of the first connecting element (a tip of the one end, Fig. 19) is spaced apart from the top surface of the one end of the first lead terminal (the top surface, Fig. 19).
Regarding claim 14, the combination of Sun and Nagaya of Claim 1 further discloses that a height of the wall portion (height of 34a, fig 6 Nagaya) on the top surface of the one end of the second lead terminal is higher than a height of the second conductive bonding agent (bonding agent is beneath the top of the wall, fig 6 Nagaya) on the top surface of the one end of the second lead terminal.  

Claim 4 is rejected under 35 U.S.C. 103 as being anticipated by Sun (2007/0290336) in view of Nagaya (U2014/0347838) and further in view of Saito (2012/0068357).
Regarding Claim 4, the combination of Sun and Nagaya of Claim 1 does not explicitly disclose  that a height of the top surface of the one end of the second lead terminal is higher than a height of a top surface of the control electrode of the electronic element.  (Although Nagaya teaches that terminal heights can differ from heights of electronic elements, and teaches adjusting the bend or joint of connecting elements to accommodate this; e.g. para 0063-0064, 0067, etc.)  
However, Saito discloses a leadframe wherein a height of the top surface of the one end of the second lead terminal (left-hand end of second lead terminal 30A, fig 1b Saito) is higher (in the Z direction) than a height of a top surface of the control electrode (electrode on top of electronic element 20, fig 1a) of the electronic element.  A person having ordinary skill in the art at the time of filing could have also raised the second lead terminal of Sun in the Z direction, to arrive at the predictable result of reducing the area in which connecting members approach and thus reducing short circuit between them, as taught by Saito at e.g. para 0040.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

CONCLUSION
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20090121331 A1 Cruz discloses that solder disposed in a pocket of a leadframe will tend to promote self-alignment of connecting members as a consequence of molten solder to reduce its surface area (i.e. surface tension), para 0032, abstract, figs 13-16. 
JP 2013016623 A NISHIHATA discloses motivations for bending ends of connecting elements downwards, in order to increase the contact area between the conductive portion 90 and the conductive adhesive 80, para 0014, figs 12-19.
	

    PNG
    media_image5.png
    551
    571
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    784
    549
    media_image6.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072.  The examiner can normally be reached on Mon - Fri: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                   /THS/
Examiner, AU 2817

/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817